Citation Nr: 0218035	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-18 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected schizophrenia, paranoid type, prior to 
June 11, 2000.  

2.  Entitlement to a rating in excess of 70 percent for 
service-connected schizophrenia, paranoid type, from June 
11, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1971 to 
October 1974.  

In July 1999, the Board of Veterans' Appeals (Board) found 
that new and material evidence had been submitted to 
reopen the claim of service connection for a psychiatric 
disorder and granted service connection for schizophrenia.  

By rating action in August 1999, the RO assigned a 30 
percent evaluation for service-connected schizophrenia, 
paranoid type, effective from June 20, 1995, the date of 
receipt of the veteran's request to reopen his claim.  
38 C.F.R. § 3.400(b)(2)(i) (2002).  The veteran disagreed 
with the 30 percent evaluation assigned.  Thereafter, by 
rating action in December 2000, the RO assigned an 
increased rating to 70 percent, effective from June 11, 
2000, the date of a private hospital report showing an 
increase in severity of the veteran's psychiatric 
disorder.  38 C.F.R. § 3.400(o)(2) (2002).  

The issue of the rating to be assigned schizophrenia arose 
from an original claim which, in effect, assigned a 30 
percent rating from August 1, 1995, and a 70 percent 
rating from June 11, 2000.  In view of the decision to 
assign different evaluations for different periods, a 
practice known as "staged ratings" under the holding in 
Fenderson v. West, 12 Vet. App. 119 (1993), the issues are 
being split in two as shown on the first page of this 
decision.  


REMAND

Although further delay is regrettable, the undersigned 
finds that additional development must be accomplished 
prior to further consideration of the veteran's appeal.  

In October 2000, a VA examiner opined, in essence, that 
the veteran's polysubstance abuse was secondary to his 
service-connected schizophrenia.  While neither the 
veteran nor his representative have raised the issue of 
secondary service connection for polysubstance abuse, the 
Board has the responsibility to consider all issues fairly 
raised.  This inferred issue has not been addressed by the 
RO, and as it is inexplicably intertwined with the 
increased rating issues, a remand to the RO is required 
for additional development.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (a claim that is inextricably 
intertwined with a pending claim must be adjudicated prior 
to a final order with respect to the pending claim.  

A temporary stay on adjudication of claims for 
compensation based on alcohol and drug abuse related 
disabilities, claimed as secondary to or as a symptom of a 
service-connected disability was imposed after the 
decision in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). It was the holding in Allen that a veteran could 
receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  See Chairman's Memorandum 
No. 01-01-13 (June 25, 2001).  Further judicial review of 
that decision was not sought and the stay imposed on the 
adjudication of such claims has been lifted.  See 
Chairman's Memorandum No. 01-02-02 (March 21, 2002).

The Board is mindful of the recently published regulations 
effective February 22, 2002, that permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  However, these regulations were not intended 
to preclude a remand in all circumstances.  38 C.F.R. 
§§ 19.9, 19.31, 20.903 and 20.1304.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2002) para. 9(a)(1) 
noting the discretionary nature of the new procedure and 
para. 9(c)(4) regarding cases requiring exceptionally 
extensive development and little or no development has 
been performed.  See Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), quoting from Willis v. Brown, 6 Vet. App. 433, 435 
(1994) that the operative word "may" in a regulation 
clearly indicates discretion; Malone v. Gober, 10 Vet. 
App. 539, 544 (1997) holding that the use of the word 
"may" connotes complete unfettered discretion.  See also 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994) citing 
Vitarelli v. Seaton, 359 U.S. 535, 539 (1959) holding that 
similarly situated persons are entitled to all agency 
provided procedures.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

Also, the record shows that the veteran is receiving 
Social Security benefits based, in part, on his 
psychiatric disability.  While the RO obtained copies of 
the veteran's medical records from the Social Security 
Administration (SSA), a copy of the actual decision 
awarding benefits was not in the records received from 
SSA.  These records must be obtained.  In Masors v. 
Derwinski, 2 Vet. App. 181 (1992) and Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), the United States Court 
of Appeals for Veterans Claims mandated that VA must 
obtain a Social Security Administration decision granting 
disability benefits and the medical records upon which 
such a decision was based.  

Lastly, on November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to 
the law governing VA claims.  Among other things, this law 
eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duty-
to-assist obligation.  It revised section 5103 to impose 
on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2002).  See 
also the implementing regulations at 38 C.F.R. §§ 3.102, 
3.159, and 3.326.  

Because of the change in the law brought about by the VCAA 
and the implementing regulations, the RO has not been 
afforded the opportunity of initially considering the 
increased rating issues under the new act.  It thus would 
be potentially prejudicial to the veteran were the Board 
to proceed to issue a merits-based decision at this time, 
as the duty to assist has not been fully complied with.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16- 92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Based on the foregoing circumstances, this case is hereby 
REMANDED to the RO for the completion of the following 
actions:  

1.  The RO must review the claims 
folder and ensure that all notification 
and development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed, as outlined in the 
discussion above.  The notification 
applies to both the increased rating 
issues and the secondary service 
connection issue.  

2.  The RO should obtain and associate 
with the claims files a copy of the 
administrative decision by the Social 
Security Administration in connection 
with the veteran's award of disability 
benefits.  

3.  The veteran should be asked to 
identify all medical providers from 
whom he received treatment for 
substance abuse.  All indicated records 
should be obtained, to include those 
from the VAMC, Canandaigua concerning 
inpatient treatment in 1984 and/or 
1986.  If deemed necessary, an 
examination should be ordered to 
reconcile conflicting opinions of 
record.

4.  The RO should then initially 
consider the claim of secondary service 
connection for polysubstance abuse, and 
if additional evidence is received, the 
claims listed on the title page of this 
decision.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the claim is 
denied, the veteran should be advised 
of the action taken and given notice of 
his appellate rights and of all 
pertinent appellate procedures.  Notice 
is hereby provided that the timely 
filing of a notice of disagreement and, 
after the issuance of a statement of 
the case (SOC), a timely filed 
substantive appeal with regard to the 
issue of secondary service connection 
is required to preserve the veteran's 
right to have the Board review such 
issue on appeal.  If the claim is 
allowed, the RO must readjudicate the 
issues listed on the title page of this 
decision.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




